DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                             Information Disclosure Statement
2.           All documents cited in the Information Disclosure Statement filed on 05/07/2021 are considered by examiner.

                                                                   Drawings
3.           All drawings filed on 05/07/2021 are approved by examiner.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

5.	The application has been amended as follows: 
In claim 10, line 10, after “current terminal;”, -- and -- has been inserted.

Allowable Subject Matter
6.	Claims 1-18 are allowable over prior art or record.

7.	None of prior art of record taken alone or in combination shows a startup circuit comprising at least a precharge circuit having a first terminal, a second terminal and a third terminal, the second terminal adapted to be coupled to the input voltage supply and the third terminal coupled to the first control terminal; a current limiter coupled to the precharge circuit, the first control terminal and the second current terminal; a second transistor having a second control terminal, a third current terminal and a fourth current terminal, the third current terminal coupled to the precharge circuit and the second control terminal adapted to be coupled to a control signal; and a third transistor having a third control terminal, a fifth current terminal and a sixth current terminal, the fifth current terminal coupled to the first control terminal and the third control terminal is adapted to be coupled to the control signal, and further detailed limitations as recited in claims 1-9;  or a startup circuit comprising at least a precharge circuit having a first terminal, a second terminal and a third terminal, the second terminal adapted to be coupled to the input voltage supply and the third terminal coupled to the first control terminal; a current limiter coupled to the precharge circuit, the first control terminal and the second current terminal; and a voltage regulation circuit coupled to the first terminal of the precharge circuit, the first control terminal and the output terminal, and further detailed limitations as recited in claims 10-18.

				Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am-5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838